Implicit in this case as the complaint now stands is the defendant's claim of immunity from tort liability even for corporate neglect because it is an eleemosynary corporation. While our cases have not recognized the so-called trust fund theory as reason for immunity of a charity, neither has there been a definition in terms of corporate negligence in the sense here employed. It is not inconceivable that a definition may be made that will take into account the question of financial responsibility. To date the principle of public policy has not been made all inclusive. The benign theory of insurance is being constantly expanded and gives promise that realism may become the handmaiden of social-mindedness. With such a hope this court has thorough sympathy. Certain it is that in the recent case of Edwards vs. Grace Hospital Society,130 Conn. 568, the Supreme Court did not hold that the issue of insurance coverage had no place in that case.
In argument the underwriting problems were touched upon, but these are merely incidental. The objective sought is much *Page 280 
more important. This court ventures to predict that in the long run even the interests that raise the point will find that "he profits most who serves best." With faith so to believe, the court feels that the issue raised by the defendant should in fairness include the element the plaintiff seeks to inject.
   The demurrer to the reply is therefore overruled.